UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2017 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Summary Independent Auditors’ Report 3-8 Audit Committee’s Report 9 Consolidated Statements of Income 10 Consolidated Statements of Comprehensive Income 11 Consolidated Statements of Financial Position 12 Consolidated Statements of Changes in Equity 13-14 Consolidated Statements of Cash Flows 15-16 Notes to the Consolidated Financial Statements 1) General information 17 20)Financial assets and liabilities held for trading 111 2) Significant accounting practices 17 21)Financial assets available for sale 115 3) Risk Management 46 22)Investments held to maturity 116 3.1. Credit risk 46 23)Financial assets pledged as collateral 116 3.2. Market risk 58 24)Loans and advances to banks 117 3.3. Liquidity risk 69 25)Loans and advances to customers 117 3.4. Fair value of financial assets and liabilities 78 26)Non-current assets held for sale 118 3.5. Capital management 84 27)Investments in associates and joint ventures 119 3.6. Insurance risk/subscription risk 89 28)Property and equipment 122 4) Estimates and judgments 95 29)Intangible assets and goodwill 125 5) Operating segments 98 30)Other assets 126 6) Net interest income 102 31)Deposits from banks 127 7) Net fee and commission income 103 32)Deposits from customers 127 8) Net gains/(losses) on financial instruments classified as held for trading 103 33)Funds from securities issued 127 9) Net gains/(losses) on financial instruments classified as available for sale 103 34)Subordinated debt 129 10) Net gains/(losses) on foreign currency transactions 103 35)Insurance technical provisions and pension plans 130 11)Net income from insurance and pension plans 104 36)Supplemental pension plans 138 12)Impairment of loans and advances 104 37)Provisions, contingent liabilities and contingent assets 140 13)Personnel expenses 105 38)Other liabilities 144 14)Other administrative expenses 105 39)Equity 145 15)Depreciation and amortization 105 40)Transactions with related parties 147 16)Other operating income/(expenses) 106 41)Off-balance sheet commitments 150 17)Income tax and social contribution 106 42)New standards and amendments and interpretations of existing standards 151 18)Earnings per share 11 0 43)Other information 151 19)Cash and balances with banks 11 0 44)Subsequent events 152 2 IFRS – International Financial Reporting Standards – 2016 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Independent Auditors’ Report INDEPENDENT AUDITORS` REPORT ON THE CONSOLIDATED FINANCIAL STATEMENTS To The Board of Directors and Shareholders of Banco Bradesco S.A.
